Title: To Alexander Hamilton from Jeremiah Olney, 13 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, August 13, 1792. “The Collector of Barnstable acquainted me, at the Time, with the Transaction communicated in your Letter of the 31st of July, which came to hand yesterday.… I caused enquiries to be made, relative to Samuel Bourn and his Vessel, of one Benja: Bourn, who was here with a Sloop of the same Name, from Wareham, and who said, he was informed that the said Samuel Bourn was gone with his Sloop to Georgia. This is all the knowledge I have of him or the Vessel; she never having been licenced at this Office.…”
